Case: 4:16-cv-01132-SNLJ Doc. #: 266-1 Filed: 06/08/21 Page: 1 of 2 PageID #: 7762




                    EXHIBIT 1
6/8/2021   Case: 4:16-cv-01132-SNLJ Doc. #: 266-1LiveFiled: 06/08/21
                                                     Database: nyeb_live Page: 2 of 2 PageID #: 7763
                                                  U.S. Bankruptcy Court
                                         Eastern District of New York (Central Islip)
                                           Bankruptcy Petition #: 8-21-71047-las
                                                                                         Date filed: 06/07/2021
 Assigned to: Judge Louis A. Scarcella                                                 341 meeting: 07/14/2021
 Chapter 7
 Voluntary
 No asset


 Debtor                                                                        represented by Elliot S. Schlissel
 ProFax, Inc.                                                                                 Schlissel DeCorpo LLP
 20 Max Avenue                                                                                479 Merrick Road
 Hicksville, NY 11801-1419                                                                    Lynbrook, NY 11563
 NASSAU-NY                                                                                    (516) 561-6645
 Tax ID / EIN: XX-XXXXXXX                                                                     Fax : (516) 561-6716
                                                                                              Email: Elliot@sdnylaw.com

 Trustee
 Marc A. Pergament
 Weinberg Gross & Pergament
 400 Garden City Plaza
 Suite 403
 Garden City, NY 11530
 (516) 877-2424

 U.S. Trustee
 United States Trustee
 Long Island Federal Courthouse
 560 Federal Plaza - Room 560
 Central Islip, NY 11722-4437
 (631) 715-7800


    Filing Date                          #                                              Docket Text

                                       1                       Chapter 7 Voluntary Petition for Non Individuals. Fee Amount
                                       (29 pgs)                $338 Filed by Elliot S. Schlissel on behalf of ProFax, Inc.
   06/07/2021                                                  (Schlissel, Elliot) (Entered: 06/07/2021)

                                                               Meeting of Creditors Chapter 7 Business & Appointment of
                                                               Chapter 7 Trustee, Pergament, Marc A., 341(a) Meeting to be
                                                               held on 7/14/2021 at 09:00 AM at Room 561, 560 Federal
   06/07/2021                                                  Plaza, CI, NY. (Entered: 06/07/2021)

                                       2                       Notice of Failure to Pay Internet Filing Fee (BK)in the amount
   06/08/2021                          (2 pgs; 2 docs)         of $ 338.00. (jaf) (Entered: 06/08/2021)

   06/08/2021                                                  Receipt of Voluntary Petition (Chapter 7)( 8-21-71047)
                                                               [misc,volp7a] ( 338.00) Filing Fee. Receipt number AXXXXXXXX.
                                                               Fee amount 338.00. (re: Doc# 1) (U.S. Treasury) (Entered:
                                                               06/08/2021)
https://ecf.nyeb.uscourts.gov/cgi-bin/DktRpt.pl?443455272914929-L_1_0-1                                                         1/2
